United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 December 27, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 04-11261
                          Summary Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

FABIAN EMILIO PEREZ,

                                     Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                     USDC No. 3:03-CR-424-2-M
                       --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     The attorney appointed to represent Fabian Emilio Perez has

moved for leave to withdraw and has filed a brief as required by

Anders v. California, 386 U.S. 738 (1967).   Perez has responded

to counsel’s motion, raising a claim of ineffective assistance of

counsel.   We do not reach the issue of ineffective assistance of

counsel because the record has not been adequately developed to

address this issue.    United States v. Miller, 406 F.3d 323, 335-

36 (5th Cir.), cert. denied, 126 S. Ct. 207 (2005).



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-11261
                                -2-

     Our independent review of the brief filed by counsel,

Perez’s response, and of the record discloses no nonfrivolous

issue for appeal.   Counsel’s motion for leave to withdraw is

GRANTED, counsel is excused from further responsibilities herein,

and the APPEAL IS DISMISSED.   See 5TH CIR. R. 42.2.